DETAILED ACTION
Response to Amendment
The Amendment, filed on 05/10/2022 has been entered and acknowledged by the Examiner.
Claims 1-20 are pending in the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 14, and specifically comprising the limitation of “and a second light incident surface opposite to the second inclined surface, and the second light incident surface is approximately parallel to the first light emitting surface” including the remaining limitations.
Claims 2-13 and 15-20, are allowable, at least, because of their dependencies on claims 1 and 14, respectively.
 Examiner Note:  Date et al (US Patent No. 6,819,393, previously cited) discloses, at least in figure 14: a transparent display device (field of the invention), comprising: a backlight module (143-144, col. 24, lines 44-46), comprising a first wedge (see figures 3 and col. 12, line 48)  light guide plate (143); and a scattering type (col. 14, last paragraph goes to col. 15) display panel (140-142, col. 24, lines 36-45), comprising a plurality of pixels (col. 11, line 33); wherein the first wedge light guide plate (143) comprises a first light incident surface (left end), a first light emitting surface (bottom in fig. 14), and a first inclined surface arranged oppositely to the first light emitting surface (fig. 3 shows that using the wedge type it would be opposite the side with the LC layer (light emitting side)), an included angle between the first light emitting surface and the first inclined surface is an acute angle (it is a wedge, angle is less than 90 degrees), the scattering type display panel (140-142) is located on a side of the first wedge light guide plate (143) where the first light emitting surface is located (see fig. 14, the bottom obviously is the light emitting surface in this figure, fig. 3 is inverted) and each of the plurality of pixels is configured to switch (col. 21, line 32) between a transparent state (uniform birefringence means it transmits light but with birefringence) and a scattering state (col. 5, lines 4-12).
Date uses a planar light guide plate in figure 14 and a wedge shaped one in figure 3, but it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the wedge shaped light guide plate in the embodiment of figure 14, choosing from a finite number of identified, predictable solutions for providing light for the display with a reasonable expectation of success (MPEP 2143.1E).
Date fails to disclose: 1.) a second wedge light guide plate disposed at an interval and
 2.) wherein the second wedge light guide plate comprises a second inclined surface facing the first inclined surface, and a second light incident surface opposite to the second inclined surface, and the second light incident surface is approximately parallel to the first light emitting surface.  
Nagata et al (US PG Pub. No. 2010/0177025) teaches at least in figure 2: 
 At first (13) and (what appears to be a ) second wedge light guide plate (13c points to it)  disposed at an interval (element 19 is between them)
 and 2.) wherein the second wedge light guide plate (13c points to) comprises a second inclined surface (top) facing the first inclined surface (bottom of 13 top), and a second light incident surface (outside light 18 strikes the bottom surface) opposite to the second inclined surface (top surface), and the second light incident surface (bottom) is approximately parallel to the first light emitting surface (top of 13).  
However, the first and second light guide plates of Nagata are actually one light guide plate with a light control mirror (19) inside and no physical separation (see paragraph [0038] and [0039]). 
Dual light guide plate configurations are found in the Prior Art.
 For example, see Yamaguchi (US PG Pub. No. 2010/0271838) which discloses in figure 2, first (6) and second (7) light guide plates (Paragraph [0063].
 However, the light incident surfaces (8, ¶ [0068]), as is typical in the Prior Art, are both perpendicular to the light emitting surfaces (13 and 17), not parallel, as claimed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879